DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 14, 19 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 14, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1, 6), (10 ,13), (10, 8, 9) of app 16/584,015 (now is US patent US 11295484 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matters and limitations as explained below.
Claim 1 is determined to be obvious in light of claim 1, 6 of 16/584,015 (now is US patent US 11295484 B2) based on reasons below for having similar limitations.
Instant application claims 1
US 11295484 B2 claim 1, 6
1. A method for correcting a shading in a digital image of a three-dimensional observation object obtained by at least one image sensor of an optical observation device, the three-dimensional observation object being illuminated by illumination light having an intensity distribution, and an inhomogeneity in an image brightness being present in the digital image of the three-dimensional observation object, the method comprising: ascertaining a topography of the three-dimensional observation object; correcting the inhomogeneity in the image brightness of the digital image based on the topography of the three-dimensional observation object and the intensity distribution of the illumination light; 
1. A method for correcting a shading in a digital image of a three-dimensional observation object obtained by at least one image sensor of an optical observation device, the three-dimensional observation object being illuminated by illumination light having an intensity distribution, and an inhomogeneity in an image brightness being present in the digital image of the three-dimensional observation object, the method comprising: ascertaining a topography of the three-dimensional observation object; correcting the inhomogeneity in the image brightness of the digital image based on the topography of the three-dimensional observation object and the intensity distribution of the illumination light; 


embodying the optical observation device to record stereoscopic images and ascertaining the topography of the three-dimensional observation object based on the stereoscopic images; or ascertaining the topography of the three-dimensional observation object based on a stereoscopic image of the three-dimensional observation object recorded by a time-of-flight camera system; or ascertaining the topography of the three-dimensional observation object based on a structured illumination and a distortion of a structure of an illumination in the stereoscopic image of the three-dimensional observation object recorded with the structured illumination; or ascertained the topography of the three-dimensional observation object with a laser scanner system.
6. The method as claimed in claim 1, further comprising: 
embodying the optical observation device to record stereoscopic images and ascertaining the topography of the three-dimensional observation object based on the stereoscopic images; or ascertaining the topography of the three-dimensional observation object based on a stereoscopic image of the three-dimensional observation object recorded by a time-of-flight camera system; or ascertaining the topography of the three-dimensional observation object based on a structured illumination and a distortion of a structure of an illumination in the stereoscopic image of the three-dimensional observation object recorded with the structured illumination; or ascertained the topography of the three-dimensional observation object with a laser scanner

forming an inverse of the intensity distribution of the illumination light within a virtual plane, a position and an orientation of the virtual plane relative to the three-dimensional observation object being known; calculating correction factors based on a projection of the inverse of the intensity distribution, formed within the virtual plane, on the topography of the three-dimensional observation object; normalizing the inverse of the intensity distribution within the virtual plane prior to the projection on the topography of the three-dimensional observation object; and normalizing the inverse of the intensity distribution within the virtual plane prior to the projection on the topography of the three-dimensional observation object such that the intensity distribution within the virtual plane has a value of “1” in a center of a light spot formed by an illumination within the virtual plane, and wherein the correcting of the inhomogeneity in the image brightness of the digital image includes ascertaining correction factors for a brightness of pixels or for the brightness of pixel groups in the digital image.


Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 1 of 17/683,291 discloses “1. A method for correcting a shading in a digital image of a three-dimensional observation object obtained by at least one image sensor of an optical observation device, the three-dimensional observation object being illuminated by illumination light having an intensity distribution, and an inhomogeneity in an image brightness being present in the digital image of the three-dimensional observation object, the method comprising: ascertaining a topography of the three-dimensional observation object; correcting the inhomogeneity in the image brightness of the digital image based on the topography of the three-dimensional observation object and the intensity distribution of the illumination light; embodying the optical observation device to record stereoscopic images and ascertaining the topography of the three-dimensional observation object based on the stereoscopic images; or ascertaining the topography of the three-dimensional observation object based on a stereoscopic image of the three-dimensional observation object recorded by a time-of-flight camera system; or ascertaining the topography of the three-dimensional observation object based on a structured illumination and a distortion of a structure of an illumination in the stereoscopic image of the three-dimensional observation object recorded with the structured illumination; or ascertained the topography of the three-dimensional observation object with a laser scanner system.
While Claim 1 of 16/584,015 discloses "1. A method for correcting a shading in a digital image of a three-dimensional observation object obtained by at least one image sensor of an optical observation device, the three-dimensional observation object being illuminated by illumination light having an intensity distribution, and an inhomogeneity in an image brightness being present in the digital image of the three-dimensional observation object, the method comprising: ascertaining a topography of the three-dimensional observation object; correcting the inhomogeneity in the image brightness of the digital image based on the topography of the three-dimensional observation object and the intensity distribution of the illumination light;”. it is not identical as Claim 1 of 17/683,291, however, in Claim 6 of 16/584,015 then discloses “6. The method as claimed in claim 1, further comprising: embodying the optical observation device to record stereoscopic images and ascertaining the topography of the three-dimensional observation object based on the stereoscopic images; or ascertaining the topography of the three-dimensional observation object based on a stereoscopic image of the three-dimensional observation object recorded by a time-of-flight camera system; or ascertaining the topography of the three-dimensional observation object based on a structured illumination and a distortion of a structure of an illumination in the stereoscopic image of the three-dimensional observation object recorded with the structured illumination; or ascertained the topography of the three-dimensional observation object with a laser scanner”. Therefore, 16/584,015  claim 1, 6 combined discloses all limitations of Claim 1 of 17/683,291.

Claim 14 is determined to be obvious in light of claim 10, 13 of 16/584,015 (now is US patent US 11295484 B2) based on reasons below for having similar limitations.
Instant application claims 14
US 11295484 B2 claim 10, 13
14. An optical observation system, comprising: an optical observation device including at least one image sensor to record digital images of a three-dimensional observation object; an illumination device to illuminate the three-dimensional observation object with illumination light having an intensity distribution; a topography ascertainment device to ascertain a topography of the three-dimensional observation object; and a shading correction device connected to the at least one image sensor to receive a digital image of the three-dimensional observation object and connected to the topography ascertainment device to receive the topography and configured to correct an inhomogeneity in an image brightness of the digital image of the three-dimensional observation object based on the topography and the intensity distribution,

10. An optical observation system, comprising: an optical observation device including at least one image sensor to record digital images of a three-dimensional observation object; an illumination device to illuminate the three-dimensional observation object with illumination light having an intensity distribution; a topography ascertainment device to ascertain a topography of the three-dimensional observation object; and a shading correction device connected to the at least one image sensor to receive a digital image of the three-dimensional observation object and connected to the topography ascertainment device to receive the topography and configured to: correct an inhomogeneity in an image brightness of the digital image of the three-dimensional observation object based on the topography and the intensity distribution, 




wherein the optical observation device is embodied to record stereoscopic images and to ascertain the topography of the three-dimensional observation object based on the stereoscopic images; or wherein the topography of the three-dimensional observation object is ascertained based on a stereoscopic image of the three-dimensional observation object recorded by a time-of-flight camera system; or wherein the topography of the three-dimensional observation object is ascertained based on a structured illumination and a distortion of a structure of an illumination in the stereoscopic image of the three-dimensional observation object recorded with the structured illumination; or wherein the topography of the three-dimensional observation object is ascertained with a laser scanner system.
13. The optical observation system as claimed in claim 10, wherein the topography ascertainment device comprises: a recording device to record stereoscopic images and a calculation device to calculate the topography of the three-dimensional observation object based on the stereoscopic images; or a time-of-flight camera system and the calculation device to calculate the topography of the three-dimensional observation object based on the digital image of the three-dimensional observation object recorded with the time-of-flight camera system; or an illumination apparatus for structured illumination of the three-dimensional observation object, the recording device to record the digital image of the three-dimensional observation object illuminated by the structured illumination and the calculation device to calculate the topography of the three-dimensional observation object based on a distortion of a structure of an illumination in the digital image of the three-dimensional observation object illuminated by the structured illumination; or a laser scanner system.

form an inverse of the intensity distribution of the illumination light within a virtual plane, a position and an orientation of the virtual plane relative to the three-dimensional observation object being known; calculate correction factors based on a projection of the inverse of the intensity distribution, formed within the virtual plane, on the topography of the three-dimensional observation object; normalize the inverse of the intensity distribution within the virtual plane prior to the projection on the topography of the three-dimensional observation object; and normalize the inverse of the intensity distribution within the virtual plane prior to the projection on the topography of the three-dimensional observation object such that the intensity distribution within the virtual plane has a value of “1” in a center of a light spot formed by an illumination within the virtual plane, and wherein the correcting of the inhomogeneity in the image brightness of the digital image includes ascertaining correction factors for a brightness of pixels or for the brightness of pixel groups in the digital image.


Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 14 of 17/683,291 discloses “14. An optical observation system, comprising: an optical observation device including at least one image sensor to record digital images of a three-dimensional observation object; an illumination device to illuminate the three-dimensional observation object with illumination light having an intensity distribution; a topography ascertainment device to ascertain a topography of the three-dimensional observation object; and a shading correction device connected to the at least one image sensor to receive a digital image of the three-dimensional observation object and connected to the topography ascertainment device to receive the topography and configured to correct an inhomogeneity in an image brightness of the digital image of the three-dimensional observation object based on the topography and the intensity distribution, wherein the optical observation device is embodied to record stereoscopic images and to ascertain the topography of the three-dimensional observation object based on the stereoscopic images; or wherein the topography of the three-dimensional observation object is ascertained based on a stereoscopic image of the three-dimensional observation object recorded by a time-of-flight camera system; or wherein the topography of the three-dimensional observation object is ascertained based on a structured illumination and a distortion of a structure of an illumination in the stereoscopic image of the three-dimensional observation object recorded with the structured illumination; or wherein the topography of the three-dimensional observation object is ascertained with a laser scanner system.”
While Claim 10 of 16/584,015 discloses "10. An optical observation system, comprising: an optical observation device including at least one image sensor to record digital images of a three-dimensional observation object; an illumination device to illuminate the three-dimensional observation object with illumination light having an intensity distribution; a topography ascertainment device to ascertain a topography of the three-dimensional observation object; and a shading correction device connected to the at least one image sensor to receive a digital image of the three-dimensional observation object and connected to the topography ascertainment device to receive the topography and configured to: correct an inhomogeneity in an image brightness of the digital image of the three-dimensional observation object based on the topography and the intensity distribution”. it is not identical as Claim 14 of 17/683,291, however, in Claim 13 of 16/584,015 then discloses “13. The optical observation system as claimed in claim 10, wherein the topography ascertainment device comprises: a recording device to record stereoscopic images and a calculation device to calculate the topography of the three-dimensional observation object based on the stereoscopic images; or a time-of-flight camera system and the calculation device to calculate the topography of the three-dimensional observation object based on the digital image of the three-dimensional observation object recorded with the time-of-flight camera system; or an illumination apparatus for structured illumination of the three-dimensional observation object, the recording device to record the digital image of the three-dimensional observation object illuminated by the structured illumination and the calculation device to calculate the topography of the three-dimensional observation object based on a distortion of a structure of an illumination in the digital image of the three-dimensional observation object illuminated by the structured illumination; or a laser scanner system”. Therefore, 16/584,015 claim 10, 13 combined discloses all limitations of Claim 14 of 17/683,291.

Claim 19 is determined to be obvious in light of claim 10, 8, 9 of 16/584,015 (now is US patent US 11295484 B2) based on reasons below for having similar limitations.
Instant application claims 19
16/584,015 (US 11295484 B2)
 claim 10, 8, 9
19. An optical observation system, comprising: an optical observation device including at least one image sensor to record digital images of a three-dimensional observation object; an illumination device to illuminate the three-dimensional observation object with illumination light having an intensity distribution; a topography ascertainment device to ascertain a topography of the three-dimensional observation object; and a shading correction device connected to the at least one image sensor to receive a digital image of the three-dimensional observation object and connected to the topography ascertainment device to receive the topography and configured to correct an inhomogeneity in an image brightness of the digital image of the three-dimensional observation object based on the topography and the intensity distribution, 


10. An optical observation system, comprising: an optical observation device including at least one image sensor to record digital images of a three-dimensional observation object; an illumination device to illuminate the three-dimensional observation object with illumination light having an intensity distribution; a topography ascertainment device to ascertain a topography of the three-dimensional observation object; and a shading correction device connected to the at least one image sensor to receive a digital image of the three-dimensional observation object and connected to the topography ascertainment device to receive the topography and configured to: correct an inhomogeneity in an image brightness of the digital image of the three-dimensional observation object based on the topography and the intensity distribution, 


wherein the topography of the three-dimensional observation object, a spatial position and an orientation of the at least one image sensor and a position and the orientation of a virtual plane and, optionally, the position of a light source are specified in the same coordinate system, 
8. The method as claimed in claim 1, wherein the topography of the three-dimensional observation object, a spatial position and an orientation of the at least one image sensor and a position and the orientation of a virtual plane and, optionally, the position of a light source are specified in the same coordinate system.


and wherein the topography of the three-dimensional observation object and the spatial position and the orientation of the at least one image sensor and, optionally, the position and the orientation of the virtual plane and, optionally, the position of the light source are ascertained with a navigation system.
9. The method as claimed in claim 8, wherein the topography of the three-dimensional observation object and the spatial position and the orientation of the at least one image sensor and, optionally, the position and the orientation of the virtual plane and, optionally, the position of the light source are ascertained with a navigation system.

form an inverse of the intensity distribution of the illumination light within a virtual plane, a position and an orientation of the virtual plane relative to the three-dimensional observation object being known; calculate correction factors based on a projection of the inverse of the intensity distribution, formed within the virtual plane, on the topography of the three-dimensional observation object; normalize the inverse of the intensity distribution within the virtual plane prior to the projection on the topography of the three-dimensional observation object; and normalize the inverse of the intensity distribution within the virtual plane prior to the projection on the topography of the three-dimensional observation object such that the intensity distribution within the virtual plane has a value of “1” in a center of a light spot formed by an illumination within the virtual plane, and wherein the correcting of the inhomogeneity in the image brightness of the digital image includes ascertaining correction factors for a brightness of pixels or for the brightness of pixel groups in the digital image.


Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 19 of 17/683,291 discloses “19. An optical observation system, comprising: an optical observation device including at least one image sensor to record digital images of a three-dimensional observation object; an illumination device to illuminate the three-dimensional observation object with illumination light having an intensity distribution; a topography ascertainment device to ascertain a topography of the three-dimensional observation object; and a shading correction device connected to the at least one image sensor to receive a digital image of the three-dimensional observation object and connected to the topography ascertainment device to receive the topography and configured to correct an inhomogeneity in an image brightness of the digital image of the three-dimensional observation object based on the topography and the intensity distribution, wherein the topography of the three-dimensional observation object, a spatial position and an orientation of the at least one image sensor and a position and the orientation of a virtual plane and, optionally, the position of a light source are specified in the same coordinate system, and wherein the topography of the three-dimensional observation object and the spatial position and the orientation of the at least one image sensor and, optionally, the position and the orientation of the virtual plane and, optionally, the position of the light source are ascertained with a navigation system.”
While Claim 10 of 16/584,015 discloses "10. An optical observation system, comprising: an optical observation device including at least one image sensor to record digital images of a three-dimensional observation object; an illumination device to illuminate the three-dimensional observation object with illumination light having an intensity distribution; a topography ascertainment device to ascertain a topography of the three-dimensional observation object; and a shading correction device connected to the at least one image sensor to receive a digital image of the three-dimensional observation object and connected to the topography ascertainment device to receive the topography and configured to: correct an inhomogeneity in an image brightness of the digital image of the three-dimensional observation object based on the topography and the intensity distribution”. it is not identical as Claim 19 of 17/683,291, however, in Claim 8 of 16/584,015 then discloses “8. The method as claimed in claim 1, wherein the topography of the three-dimensional observation object, a spatial position and an orientation of the at least one image sensor and a position and the orientation of a virtual plane and, optionally, the position of a light source are specified in the same coordinate system.” and  Claim 9 of 15/384,153 additionally discloses “9. The method as claimed in claim 8, wherein the topography of the three-dimensional observation object and the spatial position and the orientation of the at least one image sensor and, optionally, the position and the orientation of the virtual plane and, optionally, the position of the light source are ascertained with a navigation system”. Therefore, 16/584,015 claim 10, 8, 9 combined discloses all limitations of Claim 19 of 17/683,291.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka et al. (US-20180075583-A1, hereinafter Hayasaka), in view of Yamaguchi et al. (US-20170221196-A1, hereinafter Yamaguchi), further in view of Pandey (“An Information Theoretic Framework for Camera and Lidar Sensor Data Fusion and its Applications in Autonomous Navigation of Vehicles”, 2014)

Regarding Claim 14, Hayasaka an optical observation system (Hayasaka, Fig. 1 Optical Image Processing System) comprising:
an optical observation device including at least one image sensor to record digital images of a three-dimensional observation object (Hayasaka, Paragraph [0024], [0476], as a three-dimensional coordinate system that defines a position in the real space (real space point), a three-dimensional coordinate system. Actual image obtained by picking up an image of a predetermined image pickup object using an actual optical lens);
an illumination device to illuminate the three-dimensional observation object with illumination light having an intensity distribution (Hayasaka, Paragraph [0260], [0053], A of FIG. 13 depicts an example of light intensity of an image pickup object. FIG. 40 is a view schematically depicting a PSF intensity distribution generated by the emulation lens information generation section 37);
a topography ascertainment device to ascertain a topography of the three-dimensional observation object (Hayasaka, Paragraph [0625], a ray emitted from the point light source as an incident vector, a cross point between the incident vector and a refractive surface <read on topography> at the most image pickup object side of the emulation lens is calculated); and
Hayasaka does not explicitly disclose but Yamaguchi teaches a shading correction device connected to the at least one image sensor to receive a digital image of the three-dimensional observation object and connected to the topography ascertainment device to receive the topography and configured to correct an inhomogeneity in an image brightness of the digital image of the three-dimensional observation object based on the topography and the intensity distribution (Yamaguchi, Paragraph [0015], three-dimensionally shaped conductive film having a three-dimensionally shaped wiring pattern <read on three-dimensional observation object> is superposed on a planar or the same three-dimensionally shaped display surface of the display unit of the display device and is used; [0326], it is preferable that the captured image is subjected to shading correction.  [0020], acquiring luminance image data <read on image brightness> of projected pixel array patterns of respective colors of a plurality of colors of the display unit by projecting the pixel array patterns of the respective colors on the same plane; calculating a first peak frequency and a first peak intensity of a plurality of first spectrum [0320], [0321], Fig. 37 shows an image of a portion, which is three-dimensionally closest to the plane at the center of the display surface of the three-dimensionally shaped display unit; Fig. 37 Measure Luminance, Normalize luminance on the basis of display resolution and area <read on topography> [0057], converting normalized luminance data from the pixel array patterns to the projected pixel array patterns, where the normalized luminance data is obtained by normalizing the luminance image data obtained by converting captured image data of the colors, which is obtained by capturing images of the pixel array patterns of the respective colors displayed on a display screen of the display unit, into luminance values, when the light beams with the plurality of colors are separately emitted).
Yamaguchi and Hayasaka are analogous since both of them are dealing with shading correction of the image displaying. Hayasaka provided a way of displaying of the three-dimensional image by tracking the intensity distribution of light on particular surface of the image. Yamaguchi provided a way of image correction by tracking and adjusting the intensity distribution of uneven luminance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate image correction taught by Yamaguchi into modified invention of Hayasaka such that when preparing the image display, system will be able to dynamically adjust the intensity distribution of luminance in order to reduce the unbalanced lightness and create best viewing result for user to see.		
The combination does not explicitly disclose but Pandey teaches wherein the optical observation device is embodied to record stereoscopic images (Pandey, Page 22, Reprojection of lidar and camera via extrinsic rigid-body calibration. (a) Perspective view of the 3D lidar range data, color-coded by height above the ground plane. (b) Depiction of the 3D lidar points projected onto the time-corresponding omnidirectional camera image) and to ascertain the topography of the three-dimensional observation object based on the stereoscopic images (Pandey, Page 22, Several recognizable objects are present in the scene (e.g., people, stop signs, lamp posts, trees)); 
or  wherein the topography of the three-dimensional observation object is ascertained based on a stereoscopic image of the three-dimensional observation object recorded by a time-of-flight camera system (Pandey, Page 51, “we present results from data collected from a 3D time-of-flight (TOF) camera”. Page 101, We have several different sets of data recorded at different times of the year from these locations); 
[[ or wherein the topography of the three-dimensional observation object is ascertained based on a structured illumination and a distortion of a structure of an illumination in the stereoscopic image of the three-dimensional observation object recorded with the structured illumination; ]]
or wherein the topography of the three-dimensional observation object is ascertained with a laser scanner system (Pandey, Page 33, Fig. 3.6 (b) 3D laser scanner. Page 39-40, In the first set of experiments we present results from data collected from a 3D laser scanner. Fig. 3.13 the bottom panel shows the corresponding 3D point cloud from the lidar. The wall is used as a calibration target. Page 41, t we show that the quality of the in situ calibration performance is dependent upon the environment in which the scans are collected. We collected several datasets in both indoor and outdoor settings. The indoor dataset was collected inside a large garage, and exhibited many near-field objects such as walls and other vehicles).
Pandey and Hayasaka are analogous since both of them are dealing with shading correction of the image displaying. Hayasaka provided a way of displaying of the three-dimensional image by tracking the intensity distribution of light on particular surface of the image. Pandey provided a way of image correction by tracking the object based on image taken from laser scanner system or time-of-flight camera. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate image taken and ascertain taught by Pandey into modified invention of Hayasaka such that when dealing with shading correction, system will be able to handle image taking from different system and provide more solid correction based on the recognized objects from image which increase the functionality and flexibility of the system.

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 14 but as a method and the combination of Hayasaka, Yamaguchi and Pandey teaches all the limitations as of Claim 14. Therefore is rejected under the same rationale.
	


	Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if applicant filing (electronic) Terminal Disclaimer to overcome the double patenting rejection.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190301860 A1	Method for analyzing the surface quality of composite laminates
US 20180224528 A1	Method For Measuring A Distance
US 20160158640 A1	Sport and Game Simulation Systems with User-Specific Guidance and Training Using Dynamic Playing Surface	
“3D Scanning: A Comprehensive Survey”, Morteza Daneshmand et al., 2018


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619